                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARTIN R. BUB,

                               Plaintiff,
         v.
                                                                            ORDER
 WILLIAM SWIEKATOWSKI,
                                                                         15-cv-195-jdp
 SAMUEL MENNING,
 and CHRISTOPHER STEVENS,

                               Defendants.


        This order memorializes the discussion and my rulings at the October 18, 2019 pretrial

conference.

        Trial will begin with a pretrial conference at 8:30 a.m. on Monday, October 28, with

jury selection to follow at 9:00 a.m. The parties will likely need one or two days to try the case.

I will tell the jury that the trial will likely last two days, but that they should be available

through Wednesday.

        I will defer a ruling on defendants’ first motion in limine, about whether Bub may argue

for compensatory damages. Dkt. 88. Bub wants to recover the cost of a state-court certiorari

proceeding. I gave both sides until Thursday, October 24 to submit further argument about

this issue.

        Defendants’ second motion in limine, to exclude any reference to defendants’ personnel

file history or past grievances or lawsuits involving them, Dkt. 88, is GRANTED in part and

DENIED in part. I will allow Bub to ask defendants about personnel history, grievances, or

lawsuits in which they were found to have committed acts substantially similar to those alleged

in this case.
       I deferred ruling on defendants’ objections to various exhibits proposed by Bub. We’ll

take up each exhibit as it is introduced.

       Attached are updated versions of the voir dire and introductory jury instructions. The

parties have until October 24 to raise objections to those documents. I’ll follow with drafts of

the posttrial jury instructions and a verdict.

       Entered October 18, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                 2
